  Case 17-03891         Doc 59     Filed 10/02/18 Entered 10/02/18 12:16:04              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-03891
         DEWAYNE SANDIFER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/10/2017.

         2) The plan was confirmed on 05/22/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/07/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/26/2018.

         6) Number of months from filing to last payment: 17.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $21,750.00.

         10) Amount of unsecured claims discharged without payment: $56,263.91.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-03891       Doc 59      Filed 10/02/18 Entered 10/02/18 12:16:04                      Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor           $176,809.57
       Less amount refunded to debtor                       $4,916.28

NET RECEIPTS:                                                                                $171,893.29


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,871.76
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $8,306.84
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $12,178.60

Attorney fees paid and disclosed by debtor:                $128.24


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
ALLY FINANCIAL                 Secured           100.00        363.23           363.23           0.00        0.00
ATG CREDIT                     Unsecured         144.00           NA               NA            0.00        0.00
COOK COUNTY TREASURER          Unsecured            NA            NA               NA            0.00        0.00
COOK COUNTY TREASURER          Unsecured            NA            NA               NA            0.00        0.00
COOK COUNTY TREASURER          Secured              NA       1,850.21         1,850.21           0.00        0.00
COOK COUNTY TREASURER          Secured              NA       5,687.68         5,687.68           0.00        0.00
CRAFT BEAVERS HOME CENTERS     Unsecured     16,852.84            NA               NA            0.00        0.00
DEUTSCHE BANK NATIONAL         Secured             0.00      5,953.07             0.00           0.00        0.00
DEUTSCHE BANK NATIONAL         Secured       66,073.00     73,185.06              0.00           0.00        0.00
ENHANCED RECOVERY CO L         Unsecured          80.00           NA               NA            0.00        0.00
IL DEPT OF REVENUE             Unsecured      1,962.00       2,055.40         2,055.40      2,055.40         0.00
IL DEPT OF REVENUE             Priority       4,382.00       4,568.19         4,568.19      4,568.19         0.00
INTERNAL REVENUE SERVICE       Priority      10,161.00       2,276.47         2,276.47      2,276.47         0.00
INTERNAL REVENUE SERVICE       Unsecured            NA            NA        12,718.73      12,718.73         0.00
INTERNAL REVENUE SERVICE       Secured              NA     12,718.73        12,718.73            0.00        0.00
INTERNAL REVENUE SERVICE       Unsecured      3,653.00         920.36           920.36        920.36         0.00
NAVIENT SOLUTIONS INC          Unsecured     30,234.67     33,154.97        33,154.97            0.00        0.00
OCWEN LOAN SERVICING LLC       Secured       48,670.00            NA               NA            0.00        0.00
OCWEN LOAN SERVICING LLC       Secured              NA            NA          4,852.72      4,852.72         0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured         285.06        776.68           776.68        776.68         0.00
PRA RECEIVABLES MGMT           Unsecured      1,841.15       1,841.15         1,841.15      1,841.15         0.00
SHELTER DISTRIBUTION           Unsecured      6,032.10            NA               NA            0.00        0.00
US BANK NATIONAL ASSOCIATION   Unsecured            NA            NA               NA            0.00        0.00
US BANK NATIONAL ASSOCIATION   Secured      128,057.00    121,769.17       121,769.17     121,769.17    7,935.82
VIRTUOSO SOURCING GROUP        Unsecured           0.00           NA               NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-03891         Doc 59      Filed 10/02/18 Entered 10/02/18 12:16:04                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $121,769.17       $121,769.17          $7,935.82
       Mortgage Arrearage                                 $4,852.72         $4,852.72              $0.00
       Debt Secured by Vehicle                              $363.23             $0.00              $0.00
       All Other Secured                                 $20,256.62             $0.00              $0.00
 TOTAL SECURED:                                         $147,241.74       $126,621.89          $7,935.82

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $6,844.66          $6,844.66              $0.00
 TOTAL PRIORITY:                                          $6,844.66          $6,844.66              $0.00

 GENERAL UNSECURED PAYMENTS:                             $51,467.29        $18,312.32               $0.00


Disbursements:

         Expenses of Administration                           $12,178.60
         Disbursements to Creditors                          $159,714.69

TOTAL DISBURSEMENTS :                                                                     $171,893.29


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
